DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2022 has been entered.
  
Claims 1-28 are pending in this office action and presented for examination.  Claims 1, 10, and 19 are newly amended, and claim 28 is newly added, by the response received January 4, 2022.

Claim Objections
Claims 1-28 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 5, “to offload” should be “is to offload” for grammatical clarity.
Claims 2-9 and 28 are objected to for failing to alleviate the objection of claim 1 above.

In claim 10, line 2, “by a second core” should be “to a second core” for grammatical clarity. (See, for example, claim 1, line 6.)
Claims 11-18 are objected to for failing to alleviate the objection of claim 10 above.

In claim 19, line 4, “by a second core” should be “to a second core” for grammatical clarity. (See, for example, claim 1, line 6.)
Claims 20-27 are objected to for failing to alleviate the objection of claim 19 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, 16, 17, and 24 of copending Application No. 16458047 in view of Alameldeen et al. (Alameldeen) (US 20110088041 A1) in view of Svendsen et al. (Svendsen) (US 20080059771). This is a provisional nonstatutory double patenting rejection. 
Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of each of the aforementioned instant claims are rendered obvious by a corresponding claim of the ‘047 application in view of Alameldeen and Svendsen. Regarding claim 1, see the table below, wherein standard-format limitations in the left column 

Claim 1 of Instant Application: 16458046
Claim 1 of Copending Application: 16458047
1. (Currently Amended) A processor to be integrated in a computer system, the processor comprising: 
A processor comprising: 
a plurality of cores; 
a plurality of cores; 
and an interconnect coupling the plurality of cores; and 
an interconnect coupling the plurality of cores; and 
wherein offload circuitry of a first core of the plurality of cores to offload work from the first core to a second core of the plurality of cores without operating system (OS) intervention, wherein offloading the work includes identifying a plurality of instructions to be performed by the second core of the plurality of cores, and 
offload circuitry to transfer work from a first core of the plurality of cores to a second core of the plurality of cores without operating system (OS) intervention, the work comprising a plurality of instructions; 
wherein the second core is to generate a first notification to inform software running on the computer system that the second core is performing the offload work, and wherein when the second core has completed the offload work, the second core is to generate a second notification to notify the software when the second core has completed the offload work, and 

when a fault condition occurs while the second core performs the offload work, the second core is to generate a fault message to notify the first core
the second core comprising first fault management logic to determine an action to take responsive to a fault condition, wherein responsive to detecting a first type of fault condition, the first fault management logic is to cause the first core to be notified of the fault condition, the first core comprising second fault management logic to attempt to resolve the fault condition.
and the second core is to indicate a reason for the fault condition at a storage location.



Claim 1 of the ‘047 application does not disclose the second core is to generate a first notification to inform software running on the computer system that the second core is performing the offload work, and wherein when the second core has completed the offload work, the second core is to generate a second notification to notify the software when the second core has completed the offload work. Claim 1 of the ‘047 application also does not disclose indicating a reason for the fault condition at a storage location.

Alameldeen’s teaching precludes significant performance penalties (Alameldeen, [0002], lines 9-10).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Alameldeen with claim 1 of the ‘047 application in order to preclude significant performance penalties. Additionally, this modification merely entails a combination of prior art elements (claim 1 of the ‘047 application as explained above, and Alameldeen’s teaching cited above) according to known methods (Alameldeen’s teaching of an OS scheduling work on cores) to yield predictable results (claim 1 of the ‘047 application as explained above, further supporting an OS scheduling work 
However, the combination thus far does not disclose indicating a reason for the fault condition at a storage location.
On the other hand, Svendsen discloses indicating a reason for the fault condition at a storage location ([0085], lines 1-6, execution units 102 receive exception codes from coprocessor 122 for coprocessor instructions. The exception codes identify whether an exception occurred. Coprocessor 122 returned exception codes are matched up in-order with exception completion buffer identification queue 210 and written into completion buffer 128; Table 3, 001 Reserved Instruction Exception; 010 Floating Point Exception; 011 User-defined Implementation Specific Exception).
One of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized that Svendsen’s teaching increases the capability of a system to handle faults).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Svendsen with the combination of claim 1 of the ‘047 application and Alameldeen in order to increase the capability of the combination to handle faults. Alternatively, this modification merely entails a combination of prior art elements (the combination of claim 1 of the ‘047 application and Alameldeen as explained above, and Svendsen’s teaching above) according to known methods (see the citation of Svendsen above) to yield predictable results (the combination of claim 1 of the ‘047 application and Alameldeen as explained above, with the additional feature of indicating 

Consider claim 2, the overall combination entails the software comprises the OS or a component within the OS (Alameldeen, [0039], line 14, OS).

Consider claim 3, the overall combination entails a work scheduler of the OS is to render scheduling decisions with respect to the second core based on the first notification or the second notification (Alameldeen, [0039], lines 14-15, thus, the OS would know the core ID of the core to schedule the thread on).

Consider claim 4, the overall combination entails generating the first notification comprises setting at least a first bit in a first register to a first value (Alameldeen, [0020], lines 1-4, the usage counters can determine the utilization of the core in question. In other words, the utilization of a core is regarding whether the core is idle or busy, and if busy then how busy; [0022], line 12, usage counters registering events; [0019], line 6, performance monitor counters).

Consider claim 5, the overall combination entails generating the second notification comprises setting at least the first bit to a second value (Alameldeen, [0020], lines 1-4, the usage counters can determine the utilization of the core in question. In other words, the utilization of a core is regarding whether the core is idle or busy, and if busy then how busy).

Consider claim 6, the overall combination entails the second core is to provide the OS work that the second core has completed (Alameldeen, [0039], lines 14-15, thus, the OS would know the core ID of the core to schedule the thread on) prior to offloading the work from the first core (claim 1 of the ‘047 application, offload circuitry to transfer work from a first core of the plurality of cores to a second core of the plurality of cores; note that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the second core to provide the OS work that the second core has completed before offloading the work from the first core, as this scenario merely reflects one of a finite number of identified, predictable solutions, with a reasonable expectation of success — performing the OS work prior to the offloaded work, and performing the OS work after the offloaded work).

Consider claim 7, the additional limitations in claim 7 are taught by claim 8 of the ‘047 application (which includes the limitations of claims 6 and 7 of the ‘047 application, upon which claim 8 of the ‘047 application is dependent). 

Consider claim 8, the additional limitations in claim 8 are taught by claim 8 of the ‘047 application (which includes the limitations of claims 6 and 7 of the ‘047 application, upon which claim 8 of the ‘047 application is dependent).

Consider claim 9, the additional limitations in claim 9 are taught by claim 8 of the ‘047 application (which includes the limitations of claims 6 and 7 of the ‘047 application, upon which claim 8 of the ‘047 application is dependent).

Claims 10-18 are rejected in an analogous fashion as claims 1-9 above (although claims 9 and 16 of the ‘047 application can be relied upon, instead of claims 1 and 8 of the ‘047 application).

Claims 19-27 are rejected in an analogous fashion as claims 1-9 above (although claims 17 and 24 of the ‘047 application can be relied upon, instead of claims 1 and 8 of the ‘047 application).

Consider claim 28, the combination thus far entails a fault message generated by the second core comprises a fault code indicating the reason for the fault condition (Svendsen, [0085], lines 1-6, execution units 102 receive exception codes from coprocessor 122 for coprocessor instructions. The exception codes identify whether an exception occurred. Coprocessor 122 returned exception codes are matched up in-order with exception completion buffer identification queue 210 and written into completion buffer 128; Table 3, 001 Reserved Instruction Exception; 010 Floating Point Exception; 011 User-defined Implementation Specific Exception). In addition, claim 8 of the ‘047 application discloses a message includes a pointer to identify a memory location to be accessed by a first core to access results (‘047 application, claim 8, the offload start message and/or the offload end message comprises a pointer to a memory location where the work or where results of the work are stored, respectively). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned teaching of claim 8 of the ‘047 application with the combination of claim 8 of the ‘047 application, Alameldeen, and Svendsen, in order to result in the overall claimed limitation that the fault message generated by the second core comprises a 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation “the fault message generated by the second core comprises a point to the storage location” in lines 1-2. However, it is indefinite as to what is being conveyed by this limitation. For the purposes of this office action, Examiner is interpreting “point” to be “pointer”. 
Claim 28 recites the limitation “the storage location in which the second core stores a fault code indicating the reason for the fault condition” in lines 2-3. However, there is insufficient antecedent basis for this limitation in the claims. Note that while claim 1, lines 15-

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (Maeda) (US 20060010305 A1) in view of Orenstien et al. (Orenstien) (US 6804632 B2) in view of Alameldeen et al. (Alameldeen) (US 20110088041 A1) in view of Svendsen et al. (Svendsen) (US 20080059771).
Consider claim 1, Maeda discloses a processor to be integrated in a computer system ([0077], line 2, processor system), the processor comprising: a plurality of cores ([0078], line 2, main processor 3000, a coprocessor 4000); and an interconnect coupling the plurality of cores (Figure 3, any of the arrows coupling main processor 3000 and coprocessor 4000); and wherein offload circuitry of a first core of the plurality of cores to offload work from the first core to a second core of the plurality of cores without operating system (OS) intervention ([0063], lines 2-3, the main processor requests the coprocessor to perform an operation), wherein offloading the work includes identifying a plurality of instructions to be performed by the second core of the 
To any extent to which Maeda does not inherently disclose a plurality of cores of a processor, Orenstien discloses using multiple cores for a microprocessor as an alternative to multiple processors (col. 3, lines 63-67, for example, the processing units 100-1 through 100-N may be general purpose processors (e.g., microprocessors) or may be microprocessor cores for a multiple core (on a single die) microprocessor). It would have been obvious to one of ordinary skill in the art to apply the teaching of Orenstien to the invention of Maeda, as this modification merely entails the simple substitution of one known element (multiple processors) for another (multiple cores) to obtain predictable results (processing using multiple cores rather than multiple processors), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.
However, the combination thus far does not entail the second core is to generate a first notification to inform software running on the computer system that the second core is performing the offload work, and wherein when the second core has completed the offload work, the second core is to generate a second notification to notify the software. The combination thus far also does not entail when a fault condition occurs while the second core performs the offload work, the second core is to generate a fault message to notify the first core and the second core is to indicate a reason for the fault condition at a storage location.
	On the other hand, Alameldeen discloses a second core ([0039], line 3, current core) is to generate a first notification ([0020], lines 1-4, the usage counters can determine the utilization of the core in question. In other words, the utilization of a core is regarding whether the core is idle or busy, and if busy then how busy) to inform software running on a computer system ([0039], 
Alameldeen’s teaching precludes significant performance penalties (Alameldeen, [0002], lines 9-10).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Alameldeen with the combination of Maeda and Orenstien in order to preclude significant performance penalties. Additionally, this modification merely entails a combination of prior art elements (the combination of Maeda and Orenstien as explained above, and Alameldeen’s teaching cited above) according to known methods (Alameldeen’s teaching of an OS scheduling work on cores) to yield predictable results (the combination of Maeda and Orenstien as explained above, further supporting an OS scheduling work on cores as taught by Alameldeen), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.
However, the combination thus far does not entail when a fault condition occurs while the second core performs the offload work, the second core is to generate a fault message to 
On the other hand, Svendsen discloses when a fault condition occurs while a coprocessor performs offload work, the coprocessor is to generate a fault message to notify a processor and the coprocessor is to indicate a reason for the fault condition at a storage location ([0085], lines 1-6, execution units 102 receive exception codes from coprocessor 122 for coprocessor instructions. The exception codes identify whether an exception occurred. Coprocessor 122 returned exception codes are matched up in-order with exception completion buffer identification queue 210 and written into completion buffer 128; Table 3, 001 Reserved Instruction Exception; 010 Floating Point Exception; 011 User-defined Implementation Specific Exception).
One of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized that Svendsen’s teaching increases the capability of a system to handle faults).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Svendsen with the combination of Maeda, Orenstien, and Alameldeen in order to increase the capability of the combination to handle faults. Alternatively, this modification merely entails a combination of prior art elements (the combination of Maeda, Orenstien, and Alameldeen as explained above; and Svendsen’s teaching of fault condition notification as cited above) according to known methods (see the citation of Svendsen above) to yield predictable results (the combination of Maeda, Orenstien, and Alameldeen as explained above, with the additional feature of fault condition notification), which is an exemplary rationale that may support a conclusion of 

Consider claim 2, the overall combination entails the software comprises the OS or a component within the OS (Alameldeen, [0039], line 14, OS).

Consider claim 3, the overall combination entails a work scheduler of the OS is to render scheduling decisions with respect to the second core based on the first notification or the second notification (Alameldeen, [0039], lines 14-15, thus, the OS would know the core ID of the core to schedule the thread on).

Consider claim 4, the overall combination entails generating the first notification comprises setting at least a first bit in a first register to a first value (Alameldeen, [0020], lines 1-4, the usage counters can determine the utilization of the core in question. In other words, the utilization of a core is regarding whether the core is idle or busy, and if busy then how busy; [0022], line 12, usage counters registering events; [0019], line 6, performance monitor counters).

Consider claim 5, the overall combination entails generating the second notification comprises setting at least the first bit to a second value (Alameldeen, [0020], lines 1-4, the usage counters can determine the utilization of the core in question. In other words, the utilization of a core is regarding whether the core is idle or busy, and if busy then how busy).

Consider claim 6, the overall combination entails the second core is to provide the OS work that the second core has completed (Alameldeen, [0039], lines 14-15, thus, the OS would know the core ID of the core to schedule the thread on) prior to offloading the work from the first core (Maeda, [0063], lines 2-3, the main processor requests the coprocessor to perform an operation; note that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the second core to provide the OS work that the second core has completed before offloading the work from the first core, as this scenario merely reflects one of a finite number of identified, predictable solutions, with a reasonable expectation of success — performing the OS work prior to the offloaded work, and performing the OS work after the offloaded work).

Consider claim 7, the overall combination entails the offload circuitry is to offload the work from the first core to the second core by transmitting an offload start message comprising a first address pointer to identify a first memory location to be accessed by the second core to perform the offload work (Maeda, [0098], lines 1-7, as one of the processes, the instruction decode control circuit 3100 sends the content in the coprocessor operation code field, in other words, an operation type, and the content in the destination register designation field, in other words, a designation of a register to store a result of an operation, to the logical control circuit 4100 in the coprocessor 4000 via the control signal line 3040; [0099], lines 1-4, the instruction decode control circuit 3100 sends a control signal in order to cause a register designated by the content in the source register designation field to output data; [0228], lines 3-6, the source data for the ALU 4200 is not limited to data output from a register in the main processor, but may be data output from a register in the coprocessor 4000).

Consider claim 8, the overall combination entails responsive to completing the offload work, the second core is to transmit an offload end message to the first core and to store results to memory (Maeda, [0101], lines 7-16, the logical control circuit 4100 sends a signal indicating the end of the operation which includes the held designation of the register to store the result of the operation, to the instruction decode control circuit 3100 in the main processor 3000 via the control signal line 4040. Note that the data obtained as a result of the operation has been output onto the data path 3070 by the ALU 4200 at the end of the operation. The result of the operation is sent to the main processor 3000 via this data path 3070).

Consider claim 9, the overall combination entails the offload end message includes a second address pointer to identify a second memory location to be accessed by the first core to access the results (Maeda, [0101], lines 7-16, the logical control circuit 4100 sends a signal indicating the end of the operation which includes the held designation of the register to store the result of the operation, to the instruction decode control circuit 3100 in the main processor 3000 via the control signal line 4040. Note that the data obtained as a result of the operation has been output onto the data path 3070 by the ALU 4200 at the end of the operation. The result of the operation is sent to the main processor 3000 via this data path 3070).

Consider claim 10, Maeda discloses a computer-implemented method comprising: offloading ([0063], lines 2-3, the main processor requests the coprocessor to perform an operation) work from a first core ([0078], line 2, main processor 3000) of a plurality of cores ([0078], line 2, main processor 3000, a coprocessor 4000) by a second core of the plurality of 
To any extent to which Maeda does not inherently disclose a plurality of cores of a processor, Orenstien discloses using multiple cores for a microprocessor as an alternative to multiple processors (col. 3, lines 63-67, for example, the processing units 100-1 through 100-N may be general purpose processors (e.g., microprocessors) or may be microprocessor cores for a multiple core (on a single die) microprocessor). It would have been obvious to one of ordinary skill in the art to apply the teaching of Orenstien to the invention of Maeda, as this modification merely entails the simple substitution of one known element (multiple processors) for another (multiple cores) to obtain predictable results (processing using multiple cores rather than multiple processors), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.
However, the combination thus far does not entail generating, by the second core, a first notification to inform software running on a computer system that the second core is performing the offload work, and when the second core has completed the offload work, generating, by the second core, a second notification to notify the software. The combination thus far also does not entail when a fault condition occurs while the second core performs the offload work, the second core is to generate a fault message to notify the first core and the second core is to indicate a reason for the fault condition at a storage location.

Alameldeen’s teaching precludes significant performance penalties (Alameldeen, [0002], lines 9-10).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Alameldeen with the combination of Maeda and Orenstien in order to preclude significant performance penalties. Additionally, this modification merely entails a combination of prior art elements (the combination of Maeda and Orenstien as explained above, and Alameldeen’s teaching cited above) according to known methods (Alameldeen’s teaching of an OS scheduling work on cores) to yield predictable results (the combination of Maeda and Orenstien as explained above, further 
However, the combination thus far does not entail when a fault condition occurs while the second core performs the offload work, the second core is to generate a fault message to notify the first core and the second core is to indicate a reason for the fault condition at a storage location.
On the other hand, Svendsen discloses when a fault condition occurs while a coprocessor performs offload work, the coprocessor is to generate a fault message to notify a processor and the coprocessor is to indicate a reason for the fault condition at a storage location ([0085], lines 1-6, execution units 102 receive exception codes from coprocessor 122 for coprocessor instructions. The exception codes identify whether an exception occurred. Coprocessor 122 returned exception codes are matched up in-order with exception completion buffer identification queue 210 and written into completion buffer 128; Table 3, 001 Reserved Instruction Exception; 010 Floating Point Exception; 011 User-defined Implementation Specific Exception).
One of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized that Svendsen’s teaching increases the capability of a system to handle faults).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Svendsen with the combination of Maeda, Orenstien, and Alameldeen in order to increase the capability of the combination to handle faults. Alternatively, this modification merely entails a combination of prior art elements (the combination of Maeda, Orenstien, and Alameldeen as explained above; 

Consider claim 11, the overall combination entails the software comprises the OS or a component within the OS (Alameldeen, [0039], line 14, OS).

Consider claim 12, the overall combination entails rendering scheduling decisions with respect to the second core based on the first notification or the second notification (Alameldeen, [0039], lines 14-15, thus, the OS would know the core ID of the core to schedule the thread on).

Consider claim 13, the overall combination entails generating the first notification comprises setting at least a first bit in a first register to a first value (Alameldeen, [0020], lines 1-4, the usage counters can determine the utilization of the core in question. In other words, the utilization of a core is regarding whether the core is idle or busy, and if busy then how busy; [0022], line 12, usage counters registering events; [0019], line 6, performance monitor counters).

Consider claim 14, the overall combination entails generating the second notification comprises setting at least the first bit to a second value (Alameldeen, [0020], lines 1-4, the usage 

Consider claim 15, the overall combination entails the second core is to provide the OS work that the second core has completed (Alameldeen, [0039], lines 14-15, thus, the OS would know the core ID of the core to schedule the thread on) prior to offloading the work from the first core (Maeda, [0063], lines 2-3, the main processor requests the coprocessor to perform an operation; note that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the second core to provide the OS work that the second core has completed before offloading the work from the first core, as this scenario merely reflects one of a finite number of identified, predictable solutions, with a reasonable expectation of success — performing the OS work prior to the offloaded work, and performing the OS work after the offloaded work).

Consider claim 16, the overall combination entails the first core is to offload the work to the second core by transmitting an offload start message comprising a first address pointer to identify a first memory location to be accessed by the second core to perform the offload work (Maeda, [0098], lines 1-7, as one of the processes, the instruction decode control circuit 3100 sends the content in the coprocessor operation code field, in other words, an operation type, and the content in the destination register designation field, in other words, a designation of a register to store a result of an operation, to the logical control circuit 4100 in the coprocessor 4000 via the control signal line 3040; [0099], lines 1-4, the instruction decode control circuit 3100 sends a control signal in order to cause a register designated by the content in the source register 

Consider claim 17, the overall combination entails responsive to completing the offload work, the second core is to transmit an offload end message to the first core and to store results to memory (Maeda, [0101], lines 7-16, the logical control circuit 4100 sends a signal indicating the end of the operation which includes the held designation of the register to store the result of the operation, to the instruction decode control circuit 3100 in the main processor 3000 via the control signal line 4040. Note that the data obtained as a result of the operation has been output onto the data path 3070 by the ALU 4200 at the end of the operation. The result of the operation is sent to the main processor 3000 via this data path 3070).

Consider claim 18, the overall combination entails the offload end message includes a second address pointer to identify a second memory location to be accessed by the first core to access the results (Maeda, [0101], lines 7-16, the logical control circuit 4100 sends a signal indicating the end of the operation which includes the held designation of the register to store the result of the operation, to the instruction decode control circuit 3100 in the main processor 3000 via the control signal line 4040. Note that the data obtained as a result of the operation has been output onto the data path 3070 by the ALU 4200 at the end of the operation. The result of the operation is sent to the main processor 3000 via this data path 3070).

Consider claim 19, Maeda discloses a non-transitory computer-readable medium ([0226], line 10, computer-readable memory), not being a signal per se, having program code stored thereon ([0226], line 12, computer program) which, when executed by a computer, causes the computer to perform the operations of: offloading ([0063], lines 2-3, the main processor requests the coprocessor to perform an operation) work from a first core ([0078], line 2, main processor 3000) of a plurality of cores ([0078], line 2, main processor 3000, a coprocessor 4000) by a second core of the plurality of cores ([0078], line 2, a coprocessor 4000) using an inter-core interconnect (Figure 3, any of the arrows coupling main processor 3000 and coprocessor 4000) without operating system (OS) intervention ([0063], lines 2-3, the main processor requests the coprocessor to perform an operation), wherein offloading the work includes identifying a plurality of instructions to be performed by the second core of the plurality of cores ([0063], lines 1-2, fetching and decoding this coprocessor operation instruction).
To any extent to which Maeda does not inherently disclose a plurality of cores of a processor, Orenstien discloses using multiple cores for a microprocessor as an alternative to multiple processors (col. 3, lines 63-67, for example, the processing units 100-1 through 100-N may be general purpose processors (e.g., microprocessors) or may be microprocessor cores for a multiple core (on a single die) microprocessor). It would have been obvious to one of ordinary skill in the art to apply the teaching of Orenstien to the invention of Maeda, as this modification merely entails the simple substitution of one known element (multiple processors) for another (multiple cores) to obtain predictable results (processing using multiple cores rather than multiple processors), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

	On the other hand, Alameldeen discloses generating, by a second core ([0039], line 3, current core), a first notification ([0020], lines 1-4, the usage counters can determine the utilization of the core in question. In other words, the utilization of a core is regarding whether the core is idle or busy, and if busy then how busy) to inform software running on a computer system ([0039], line 14, OS) that the second core is performing offload work ([0020], lines 1-4, the usage counters can determine the utilization of the core in question. In other words, the utilization of a core is regarding whether the core is idle or busy, and if busy then how busy), and when the second core has completed the offload work, generating, by the second core ([0039], line 3, current core), a second notification ([0020], lines 1-4, the usage counters can determine the utilization of the core in question. In other words, the utilization of a core is regarding whether the core is idle or busy, and if busy then how busy) to notify the software ([0020], lines 1-4, the usage counters can determine the utilization of the core in question. In other words, the utilization of a core is regarding whether the core is idle or busy, and if busy then how busy).
Alameldeen’s teaching precludes significant performance penalties (Alameldeen, [0002], lines 9-10).  

However, the combination thus far does not entail when a fault condition occurs while the second core performs the offload work, the second core is to generate a fault message to notify the first core and the second core is to indicate a reason for the fault condition at a storage location.
On the other hand, Svendsen discloses when a fault condition occurs while a coprocessor performs offload work, the coprocessor is to generate a fault message to notify a processor and the coprocessor is to indicate a reason for the fault condition at a storage location ([0085], lines 1-6, execution units 102 receive exception codes from coprocessor 122 for coprocessor instructions. The exception codes identify whether an exception occurred. Coprocessor 122 returned exception codes are matched up in-order with exception completion buffer identification queue 210 and written into completion buffer 128; Table 3, 001 Reserved Instruction Exception; 010 Floating Point Exception; 011 User-defined Implementation Specific Exception).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Svendsen with the combination of Maeda, Orenstien, and Alameldeen in order to increase the capability of the combination to handle faults. Alternatively, this modification merely entails a combination of prior art elements (the combination of Maeda, Orenstien, and Alameldeen as explained above; and Svendsen’s teaching of fault condition notification as cited above) according to known methods (see the citation of Svendsen above) to yield predictable results (the combination of Maeda, Orenstien, and Alameldeen as explained above, with the additional feature of fault condition notification), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Svendsen’s teaching cited above, when applied to the combination of Maeda, Orenstien, and Alameldeen wherein a first core offloads work to a second core, results in the overall claimed limitation.

Consider claim 20, the overall combination entails the software comprises the OS or a component within the OS (Alameldeen, [0039], line 14, OS).

Consider claim 21, the overall combination entails the operations further comprise rendering scheduling decisions with respect to the second core based on the first notification or the second notification (Alameldeen, [0039], lines 14-15, thus, the OS would know the core ID of the core to schedule the thread on).

Consider claim 22, the overall combination entails generating the first notification comprises setting at least a first bit in a first register to a first value (Alameldeen, [0020], lines 1-4, the usage counters can determine the utilization of the core in question. In other words, the utilization of a core is regarding whether the core is idle or busy, and if busy then how busy; [0022], line 12, usage counters registering events; [0019], line 6, performance monitor counters).

Consider claim 23, the overall combination entails generating the second notification comprises setting at least the first bit to a second value (Alameldeen, [0020], lines 1-4, the usage counters can determine the utilization of the core in question. In other words, the utilization of a core is regarding whether the core is idle or busy, and if busy then how busy).

Consider claim 24, the overall combination entails the operations further comprise providing, by the second core, the OS work that the second core has completed (Alameldeen, [0039], lines 14-15, thus, the OS would know the core ID of the core to schedule the thread on) prior to offloading the work from the first core (Maeda, [0063], lines 2-3, the main processor requests the coprocessor to perform an operation; note that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the second core to provide the OS work that the second core has completed before offloading the work from the first core, as this scenario merely reflects one of a finite number of identified, predictable solutions, with a reasonable expectation of success — performing the OS work prior to the offloaded work, and performing the OS work after the offloaded work).

Consider claim 25, the overall combination entails the operations further comprise offloading, by the first core, the work to the second core by transmitting an offload start message comprising a first address pointer to identify a first memory location to be accessed by the second core to perform the offload work (Maeda, [0098], lines 1-7, as one of the processes, the instruction decode control circuit 3100 sends the content in the coprocessor operation code field, in other words, an operation type, and the content in the destination register designation field, in other words, a designation of a register to store a result of an operation, to the logical control circuit 4100 in the coprocessor 4000 via the control signal line 3040; [0099], lines 1-4, the instruction decode control circuit 3100 sends a control signal in order to cause a register designated by the content in the source register designation field to output data; [0228], lines 3-6, the source data for the ALU 4200 is not limited to data output from a register in the main processor, but may be data output from a register in the coprocessor 4000).

Consider claim 26, the overall combination entails the operations further comprise responsive to completing the offload work, transmitting, by the second core, an offload end message to the first core and storing results to memory (Maeda, [0101], lines 7-16, the logical control circuit 4100 sends a signal indicating the end of the operation which includes the held designation of the register to store the result of the operation, to the instruction decode control circuit 3100 in the main processor 3000 via the control signal line 4040. Note that the data obtained as a result of the operation has been output onto the data path 3070 by the ALU 4200 at the end of the operation. The result of the operation is sent to the main processor 3000 via this data path 3070).

Consider claim 27, the overall combination entails the offload end message includes a second address pointer to identify a second memory location to be accessed by the first core to access the results (Maeda, [0101], lines 7-16, the logical control circuit 4100 sends a signal indicating the end of the operation which includes the held designation of the register to store the result of the operation, to the instruction decode control circuit 3100 in the main processor 3000 via the control signal line 4040. Note that the data obtained as a result of the operation has been output onto the data path 3070 by the ALU 4200 at the end of the operation. The result of the operation is sent to the main processor 3000 via this data path 3070).

Consider claim 28, the combination thus far entails a fault message generated by the second core comprises a fault code indicating the reason for the fault condition (Svendsen, [0085], lines 1-6, execution units 102 receive exception codes from coprocessor 122 for coprocessor instructions. The exception codes identify whether an exception occurred. Coprocessor 122 returned exception codes are matched up in-order with exception completion buffer identification queue 210 and written into completion buffer 128; Table 3, 001 Reserved Instruction Exception; 010 Floating Point Exception; 011 User-defined Implementation Specific Exception). In addition, Maeda discloses a message includes a pointer to identify a memory location to be accessed by a first core to access results (Maeda, [0101], lines 8-10, a signal indicating the end of the operation which includes the held designation of the register to store the result of the operation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned teaching of Maeda with the combination of Maeda, Orenstien, Alameldeen, and Svendsen, in order to result in the overall claimed limitation that the fault message generated by the second core comprises a point 

Response to Arguments
Applicant on page 7 argues: “For at least these reasons, the Applicant respectfully submits that Maeda in view of Orenstien and Alameldeen fails to teach or suggest amended claim 1.”
In view of the newly added limitations to claim 1, Examiner is hereby further relying on the Svendsen reference — see the Claim Rejections - 35 USC § 103 section above.

Applicant on page 8 argues: “Amended claims 10 and 19 contain features similar to amended claim 1, and the Applicant respectfully submits that the foregoing reasons apply, and Maeda in view of Orenstien and Alameldeen fails to teach or suggest amended claims 10 and 19.” Applicant on page 9 argues: “These claims are allowable for at least the reason that they depend directly or indirectly on allowable independent claims 1, 10, and 19.”
Examiner’s response to arguments above is likewise applicable to the arguments directed to the aforementioned further claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/            Primary Examiner, Art Unit 2182